        Case: 17-10091-BAH Doc #: 58 Filed: 08/15/19 Desc: Imaged Certificate of Notice Page
                                               1 of 2
                                               United States Bankruptcy Court
                                                 District of New Hampshire
In re:                                                                                                     Case No. 17-10091-BAH
Alex T. Moody                                                                                              Chapter 13
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0102-1                  User: cac                          Page 1 of 1                          Date Rcvd: Aug 13, 2019
                                      Form ID: pdf811                    Total Noticed: 3


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 15, 2019.
db             +Alex T. Moody,   55 Washington Street,   Penacook, NH 03303-1518
cr             +Anne Marie Heiser,   P.O. Box 83,   Suncook, NH 03275-0083
cr             +Rebecca Moody,   26 Tremont St,   Boscawen, NH 03303-1326

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 15, 2019                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 13, 2019 at the address(es) listed below:
              Brad C. Davis    on behalf of Creditor Anne Marie Heiser brad@davishuntlaw.com
              Brad C. Davis    on behalf of Creditor Stetson Heiser brad@davishuntlaw.com
              Joseph M. Dolben    on behalf of Creditor   Federal National Mortgage Association
               jdolben@mlg-defaultlaw.com, rdesrosiers@mlg-defaultlaw.com;yfrails@mlg-defaultlaw.com
              Lawrence P. Sumski    SumskiCh13@gmail.com
              Office of the U.S. Trustee    USTPRegion01.MR.ECF@usdoj.gov
              Sandra A. Kuhn    on behalf of Debtor Alex T. Moody skuhn@familylegalservices.org,
               jodi@familylegalservices.org;family@familylegalservices.org;jrunge@familylegalservices.org;ahuntl
               ey@familylegalservices.org
                                                                                             TOTAL: 6
Case: 17-10091-BAH Doc #: 58 Filed: 08/15/19 Desc: Imaged Certificate of Notice Page
                                       2 of 2
                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF NEW HAMPSHIRE

          In re:   Alex T. Moody,
                          Debtor.

                                              Case No. 17-10091-BAH
                                              Chapter 13 Bankruptcy

                                          Order
                The Chapter 13 Trustee having filed a Motion to

          Dismiss and Sanction the Debtor (the ³0RWLRQ´ DOOHJLQJhis

          failure to comply with the terms of his Confirmed Plan as

          it pertains to tax returns and refunds, and the Court

          having given due consideration to the Motion, the Court

          hereby orders as follows:


               1. The Motion is granted in part. The debtor is
          hereby sanctioned in the amount of $250.00, and the
          sanction shall be paid to the Chapter 13 Trustee on or
          before September 9, 2019.

               2    Subsequent to the filing of the instant motion,
          the debtor has delivered to the Trustee a copy of the
          notice of lawful extension.

               3. The hearing on the Motion to Dismiss is hereby
          continued to November 22, 2019 at 9:00 a.m., pending the
          receipt of a copy of the tax return and any applicable
          excess tax refund.

          So Ordered.



                  August 13, 2019                 /s/ Bruce A. Harwood
          Dated: __________________             __________________________
                                                Bruce A. Harwood
                                                Chief Bankruptcy Judge
